Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/23/2021 have been fully considered, and when taken as a whole are persuasive. After further search and consideration, a new grounds of rejection has been made in view of Richards (US-20180091401-A1). 	Regarding Applicant’s individual arguments, said arguments begin on page 15. On pages 15 – 18, Applicant argues that “Patel provides a technique that normalizes the availability information that it sends to the load balancer” and thus “Patel cannot be modified in the manner recited in claim 1 so as to ‘. . . send[ ] the report message to the load balancer only in response to detecting the health status change of periodically”. However, Applicant’s assertion relies on a statement made by Patel in the background of the specification, Patel’s invention is not limited by the functionality of prior related art. Additionally, though period reports are disclosed in Patel (e.g., Patel’s [34]), they are an optional feature and not a requirement of Patel’s architecture (note Patel in [34] recites that the status information reporting “may be performed periodically” (emphasis added)).	Applicant continues to argue on page 18 that modifying Patel to utilize the reporting of Maldaner would “not provide a complete picture of the performing that is occurring outside of the individual virtual machine”. The Examiner does not agree as providing updates based on status changes would not impact the breadth of the information provided during the updates are only generated and sent when an agent needs to report to the manager that something is wrong”. Applicant relies on NPL to support this assertion regarding TRAP messages. However, even if TRAP messages could not be modified to be sent under additional conditions, Maldaner is clearly not limited to TRAP messages as Maldaner clearly recites support for “use of any type and form of network management protocol” (col. 24 line 67 – col. 25 line 1).	After further search and consideration, new grounds of rejection has been regarding the newly added claim language directed to the particulars of the “report message”. Richards (US-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US-20100274890-A1) in view of Maldaner (US-9264296-B2) and Richards (US-20180091401-A1).
	Regarding claim 1, Patel shows a method for a plurality of hosts to implement distributed health check in a virtualized computing environment that includes the hosts and a load balancer, the method comprising:	monitoring, by a health check agent supported by a hypervisor ([21] showing “feedback  in response to detecting, by a health check agent a health status change (col. 22 lines 52-64 showing responsiveness to an “alarm or error”),	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance (col. 22 lines 52-64 showing where an alarm or error message is responsively sent); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel’s health-based system responsiveness with the proactive reporting of Maldaner in order to ensure more prompt responses to health changes, particularly when those health changes occur and the boundary of a polling interval.	Patel in view of Maldaner do not show sending a report only in response to detecting the health status change instead of periodically, and wherein the report message is sent in response to detecting the health status change from a healthy status to an unhealthy status, and also from the unhealthy status to the healthy status.	Richards shows sending a report only in response to detecting the health status change instead of periodically, and wherein the report message is sent in response to detecting the health status change from a healthy status to an unhealthy status, and also from the unhealthy status to the healthy status ([67] showing transmission “only when the state of a given resource or endpoint changes”, note [60] notes status reports can indicate both of “unimpaired” and “impaired”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel in view of Madaner’s health tracking and reporting functionality with the client requirement consideration of Richards and thus enable the client/owner of the operating virtual machine to control the balance between monitoring intervals/granularity/triggering, allowing the virtual machine operator to better meet client 
Regarding claim 4, Patel in view of Maldaner and Richards show claim 1, including monitoring a power state (Maldaner, col. 44 lines 20-35) associated with the particular virtualized computing instance (Maldaner, col. 24 lines 2-6 and lines 53-55), and determining that the particular virtualized computing instance is associated with the healthy status or an unhealthy status (Richards, [61,67] e.g., where a health state can be “impaired” or “unimpaired”).
The combination laid out above does not show in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with the healthy status but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status.	Maldaner shows in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with the healthy status but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status (Maldaner, col. 18 lines 35-47, col. 44 lines 20-35, where power status impacts 
Regarding claim 5, Patel in view of Maldaner and Richards show claim 1, including in response to detecting a health status change from the healthy status to the unhealthy status, indicating the unhealthy status in the report message (Richards [67]).	sending a report message to cause the load balancer to remove the particular virtualized computing instance from an active list, or reduce a priority level of the particular virtualized computing instance on the active list (Maldaner, col. 24 lines 36-43).
	Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 1.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 4.
Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 5.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Richards, as applied to claim 1 above, further in view of Zhang (US-20130132532-A1).	Regarding claim 2, Patel in view of Maldaner show claim 1, including generating and sending multiple request messages to respective ones of the multiple virtualized computing instances (Maldaner, col. 20 lines 14 – 36).
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 2.	
	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Richards, as applied to claim 1 above, further in view of Dake (US-20130227355-A1).
Regarding claim 3, Patel in view of Maldaner and Richards show wherein monitoring the health status information comprises: monitoring a resource utilization level associated with the particular virtualized computing instance (Patel, [23,26]).
	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 3.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Richards as applied to claim 1 above, further in view of Yamamoto (US-6816860-B2).	Regarding claim 6, Patel in view of Maldaner and Richards show claim 1, including wherein generating and sending the report message comprises: in response to detecting the health status change from the healthy status to the healthy status (Richards, [67]) and a time of detecting the status change to the healthy status in the report message (Richards, [58,60,61]).Patel in view of Maldaner and Richards do not show sending the report message to cause the Regarding claims 20, the limitations of said claim are addressed in the analysis of claim 6.
	Claims 7 – 9, 11-12, 14, and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Ricardson as applied to claims 1 above, further in view of Banda (US-20150142961-A1).	Regarding claim 7, Patel in view of Maldaner and Richardson show sending, by the health check agent to the load balancer or to a network manager that performs controller operations for the virtualized computing environment a message to inform the load balancer or the network manager the health status information associated with the multiple virtualized computing instances that run on the host (Patel, [30,33]), wherein: Regarding claim 8, Patel shows monitoring, by a health check agent supported by a hypervisor ([21] showing “feedback agent operating within a hypervisor”) at a host (Fig. 1A and [23] showing “physical machine 120”), health status information associated with multiple virtualized computing instances that run on the host ([21] showing “loads on each virtual machine” and “normalized availability information”) , wherein the health status information indicates an availability of each of the multiple virtualized computing instances ([21] showing “information of each virtual machine running on the hypervisor is sent to the load balancer individually”; see also [24]) to handle traffic distributed by the load balancer ([26,30,37]); and	responsiveness to changes in the health status information associated with a particular virtualized computing instance from amongst the multiple virtualized computing instances ([33]), and wherein the health status information is associated with the multiple virtualized computing instances that run on the host ([33]).	Patel does not show in response to detecting, by a health check agent a health status change,	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance; and	sending, by the health check agent and to the load balancer, the report message to cause the load balancer to adjust a traffic distribution to the particular virtualized computing instance; and 	sending, by the health check agent and to the load balancer or to a network manager  in response to detecting, by a health check agent a health status change (col. 22 lines 52-64 showing responsiveness to an “alarm or error”),	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance (col. 22 lines 52-64 showing where an alarm or error message is responsively sent); and	sending, by the health check agent and to the load balancer, the report message to cause the load balancer to adjust a traffic distribution to the particular virtualized computing instance (col. 24 lines 37-56).	sending, by the health check agent and to the load balancer or to a network manager that performs controller operations for the virtualized computing environment, and informational message (col. 22 lines 52-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel’s health-based system responsiveness with the proactive reporting of Maldaner in order to ensure more prompt responses to health changes, particularly when those health changes occur and the boundary of a polling interval.	Patel in view of Maldaner do not show sending a report only in response to detecting the health status change instead of periodically, and wherein the report message is sent in response to detecting the health status change from a healthy status to an unhealthy status, and also from the unhealthy status to the healthy status.	Richards shows sending a report only in response to detecting the health status change 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel in view of Madaner’s health tracking and reporting functionality with the client requirement consideration of Richards and thus enable the client/owner of the operating virtual machine to control the balance between monitoring intervals/granularity/triggering, allowing the virtual machine operator to better meet client needs while optimizing the amount of monitoring resources utilized (e.g., bandwidth utilized by status reports). Furthermore, it would It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel in view of Madaner’s health tracking and reporting functionality with the update-on-change functionality of Richards in order to choose from a finite number of identified, predictable solutions (i.e., the identified period based updating and the identified responsive based updating) with a reasonable expectation of success (both techniques are identified as options, and thus each technique can be viewed as having a reasonable expectation of success).
	Patel in view of Maldaner and Richards do not show use of a heartbeat message to inform that the health check agent is alive and monitoring, wherein a failure to timely receive, by the load balancer or the network manager, the heartbeat message indicates that the health check agent is unhealthy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network status monitoring teachings of Patel in view of Maldaner and Richards with the responsive restarting behavior of Banda in order to enable mitigating failure of the health agent, further improving system reliability and responsiveness.	Regarding claim 9, Patel in view of Maldaner, Richards, and Banda further show wherein monitoring the health status information comprises: generating and sending multiple request messages to respective ones of the multiple virtualized computing instances (Maldaner, col. 20 lines 14-36); and 	in response to determination that a response message is received from the particular virtualized computing instance within a predetermined time, determining that the particular virtualized computing instance is associated with the healthy status, but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status (Banda, col. 8 lines 36-60 and Patel, [21]).
Regarding claim 11, Patel in view of Maldaner, Richards,  and Banda further show wherein monitoring the health status information comprises: 	monitoring a power state (Maldaner, col. 44 lines 20-35) associated with the particular virtualized computing instance (Maldaner, col. 24 lines  2-6 and 53-55); and determining that the particular virtualized computing instance is associated with the healthy status or an 
The combination laid out above does not show in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with the healthy status but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status.	Maldaner shows in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with the healthy status but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status (Maldaner, col. 18 lines 35-47, col. 44 lines 20-35, where power status impacts load balancing decisions, with powered-on computers being weighed more favorably (and thus treated as healthy) than powered off computers (who are thus treated as unhealthy)).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Patel in view of Madaner, Richards, and Banda’s health tracking and power awareness in order to ensure that computers that powered down computers are not assigned requests. 	Regarding claim 12, Patel in view of Maldaner, Richards, and Banda further show wherein the load balancer comprises a centralized load balancer (Patel, Fig. 1 item 210)that load N538-6-balances incoming traffic from clients to the multiple virtualized computing instances (Patel, Fig. 1, VMs 130) that run on the host (Patel, Fig. 1 item 120 and [27]), wherein generating and sending the report message comprises:	in response to detecting the health status change from a healthy status to an unhealthy 
	Regarding claim 14, Patel in view of Maldaner, Richards, and Banda further show wherein: the health check agent sends the heartbeat message in response to receiving, by the health check agent, a heartbeat request message from the load balancer or the network manager, or the health check agent initiates a heartbeat mechanism by periodically sending the heartbeat message to the load balancer or the network manager (Banda, col. 7 lines 24 – 31 and col. 8 lines 36-46, and Patel, [34]), and 	wherein the method further comprises: 	in response to the failure to timely receive the heartbeat message from the health check agent (Banda, col. 8 lines 25-27), restarting, by the hypervisor at the host, the health check agent (Banda, col. 7 lines 39-42 and col. 8 lines 36-46); and N538-7-in response to a successful restart of the health check agent, sending, by the health check agent, the heartbeat message to the load balancer or the network manager (Banda, col. 8 lines 25-28 and lines 36-43).
	Regarding claim 21, the limitations of said claims are addressed in the analysis of claim 7.	
	Regarding claim 22, Patel in view of Maldaner, Richards, and Banda further show wherein the load balancer comprises a centralized load balancer (Patel, Fig. 1 item 110) that load balances incoming traffic from clients to the multiple virtualized computing instances 
	Regarding claim 23, Patel in view of Maldaner and Richards show wherein the load balancer comprises a centralized load balancer (Patel, Fig. 1 item 110) that load balances incoming traffic from clients to the multiple virtualized computing instances (Patel, Fig. 1, VMs 130) that run on the host (Patel, Fig. 1, item 120), and wherein the instructions further cause the processor to:	send, by the health check agent (Patel, Fig. 1 item 141) to the centralized load balancer or to a network manager that performs controller operations for the virtualized computing environment, a message to inform the centralized load balancer or the network manager that the health check agent is alive and monitoring the health status information associated with the multiple virtualized computing instances that run on the host (Patel, [21,30,33]), 	Patel in view of Maldaner and Richards do not show use of a heartbeat message, and .	 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner, Richards, and Banda, as applied to claim 8 above, further in view of Dake.	Regarding claim 10, Patel in view of Maldaner, Richards, and Banda show wherein monitoring the health status information comprises: monitoring a resource utilization level associated with the particular virtualized computing instance (Patel, [23,26]).	Patel in view of Maldaner, Richards, and Banda do not show in response to determination that the resource utilization level exceeds a predetermined threshold, determining that the particular virtualized computing instance is associated with the unhealthy status, but otherwise, determining that the particular virtualized computing instance is associated with the unhealthy status.	Dake shows in response to determination that the resource utilization level exceeds a .

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner, Richards, and Banda as applied to claim 8 above, further in view of Yamamoto.	Regarding claim 13, Patel in view of Maldaner, Richards, and Banda show claim 13, including wherein generating and sending the report message comprises: in response to detecting the health status change from the healthy status to the healthy status (Richards, [67]) and a time of detecting the status change to the healthy status in the report message (Richards, [58,60,61]).	Patel in view of Maldaner, Richards and Banda do not show sending the report message to cause the load balancer to add the particular virtualized computing instance to an active list, or increase a priority level of the particular virtualized computing instance on the active list.	Yamamoto shows sending the report message to cause the load balancer to add the particular virtualized computing instance to an active list, or increase a priority level of the particular virtualized computing instance on the active list (Fig. 3, col. 7 lines 28-36).	It would have been obvious to one of ordinary skill in the art before the effective filing .	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442